Case 3:17-cv-06317-PGS-LHG Document 30-1 Filed 04/28/21 Page 1 of 31 PageID: 707




                             UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEW JERSEY


   JEAN-CLAUDE FRANCHITTI, on behalf of              )
   The UNITED STATES OF AMERICA,                     )
                                                     )
          Plaintiffs,                                )
                                                     )
   v.                                                )   Civil Action No. 3:17-cv-06317
                                                     )
   COGNIZANT TECHNOLOGY                              )
   SOLUTIONS CORPORATION and                         )
   COGNIZANT TECHNOLOGY                              )
   SOLUTIONS U.S. CORPORATION,                       )
                                                     )
          Defendants.                                )
                                                     )




                                                                          Trial by jury demanded.


                FIRST AMENDED COMPLAINT FOR VIOLATIONS OF THE
                               FALSE CLAIMS ACT



         Pursuant to the qui tam provisions of the False Claims Act, 31 U.S.C. §§ 3729-3733,

  Plaintiff-Relator Jean-Claude Franchitti brings this qui tam Complaint on behalf of the United

  States of America against Defendants Cognizant Technology Solutions Corporation and Cognizant

  Technology Solutions U.S. Corporation (collectively “Cognizant”) and alleges as follows:

                                  NATURE OF THE ACTION

         1.      This action concerns Cognizant’s egregious and widespread fraud against the

  United States in applying for and securing work visas. Cognizant engages in visa fraud so that it




                                                 1
Case 3:17-cv-06317-PGS-LHG Document 30-1 Filed 04/28/21 Page 2 of 31 PageID: 708




  can import and employ cheap labor (primarily from India) in the U.S. and avoid having to employ

  higher-priced Americans.

         2.      Cognizant’s fraudulent scheme involves three types of visas: H-1B, L-1, and B-1

  visas. With respect to each type of visa, Cognizant submits to the government fraudulent

  applications and supporting documents each falsified specifically to meet the requirements of the

  visa type Cognizant is seeking. For example, in its visa applications and supporting documents,

  Cognizant falsely represents that: (a) jobs exist that visa recipients will assume and perform in the

  U.S.; (b) visa recipients will perform specific tasks, have managerial responsibilities, or have

  subject matter expertise; and (c) visa recipients will be paid a required salary in accordance with

  U.S. law. In addition, Cognizant applies for cheaper visas for positions and work for which more

  expensive visa applications are required, which enables Cognizant to defraud the government out

  of its rightful application fees and also to avoid the legislative cap on the number of the more

  expensive visas the government awards annually.

         3.      Cognizant’s scheme has allowed it to grow and maintain a robust “travel ready”

  workforce in India comprised of employees who have been issued visas by the United States

  government without yet having any work in the country. These employees are available to fill

  open U.S. jobs on a moment’s notice, and at a meager wage, so that Cognizant can minimize

  employing Americans. This practice has allowed Cognizant to reduce its own costs by employing

  cheap labor from India in the U.S. rather than having to pay higher American salaries.

         4.      Each such “travel ready” employee represents a violation of law and several acts of

  fraud by Cognizant against the United States government.

         5.      Cognizant’s scheme has deprived the government of its interest in work visas,

  substantial visa application fees, and significant tax revenue in violation of 31 U.S.C. §




                                                   2
Case 3:17-cv-06317-PGS-LHG Document 30-1 Filed 04/28/21 Page 3 of 31 PageID: 709




  3729(a)(1)(A), 31 U.S.C. § 3729(a)(1)(B), and 31 U.S.C. § 3729(a)(1)(G). Relator seeks to

  recover all damages, civil penalties, and other remedies available under the False Claims Act from

  Cognizant.

                                             THE PARTIES

         6.         The Plaintiff in this action is the United States of America, by and through Qui Tam

  Relator Jean-Claude Franchitti. Mr. Franchitti was born in France, is a permanent resident (green

  card holder) of the United States of America, and resides in the State of New York.

         7.         Defendant Cognizant Technology Solutions Corporation (“CTSC”) is an American

  multinational corporation that provides information technology and consulting services to

  corporate clients and is the parent company to Cognizant Technology Solutions U.S. Corporation.

  CTSC is a Delaware corporation (incorporated in 1988) and maintains its World Headquarters and

  principal place of business in Teaneck, New Jersey. CTSC has 40 offices in the United States and

  employs approximately 54,000 employees domestically and 281,500 employees worldwide.

         8.         Cognizant Technology Solutions U.S. Corporation was incorporated in 1996 and is

  also a Delaware corporation. It operates as a subsidiary of CTSC and is headquartered in College

  Station, Texas.

         9.         At all times relevant hereto, Cognizant conducted business in the State of New

  Jersey and submitted fraudulent visa petitions and supporting documentation in the State.

                                     JURISDICTION AND VENUE

         10.        This action arises under the False Claims Act, 31 U.S.C. § 3729 et seq.

         11.        Subject Matter Jurisdiction. The Court has subject matter jurisdiction pursuant to

  28 U.S.C. § 3732(a) (False Claims Act) and 28 U.S.C. § 1331 (Federal Question).




                                                     3
Case 3:17-cv-06317-PGS-LHG Document 30-1 Filed 04/28/21 Page 4 of 31 PageID: 710




         12.     Personal Jurisdiction. This Court has personal jurisdiction over the Defendants

  because they are located within the District of New Jersey, and regularly provide information

  technology and consulting services within this District.

         13.     Venue. Venue is proper in the District of New Jersey under 28 U.S.C. § 1391(b)-

  (c) and 31 U.S.C. § 3732(a) because Cognizant conducts business within this District, maintains

  its world headquarters within this District, and committed acts giving rise to this Action within

  this District, in violation of 31 U.S.C. § 3729.

                                    FACTUAL ALLEGATIONS

  A.     Cognizant’s Business Model

         14.     Cognizant is an American company that predominately services clients located in

  the United States. It earned $16.8 billion in revenue in 2019, 78% of which was derived from

  clients located in North America (almost all in the United States).

         15.     American corporations rely on Cognizant to provide technology services in lieu of

  maintaining in-house IT personnel. Cognizant’s work for corporate clients is project-based,

  meaning a client will contract with Cognizant to perform specific tasks or projects.

         16.     Cognizant competes for business based on price. By minimizing its own costs for

  providing technological services, Cognizant is able to offer lower prices to clients and still earn a

  substantial profit. Employee pay is Cognizant’s primary cost in offering its services to U.S.-based

  clients. If Cognizant can employ people who are willing to work for less, it can better compete for

  corporate clients and reap larger profits.

         17.     India is a poor country with low salaries. In the technology industry, Indians earn

  much less than Americans. Thus, in order to reduce its costs of providing technology services in

  America, Cognizant has adopted a business model in which it mostly employs Indian citizens in




                                                     4
Case 3:17-cv-06317-PGS-LHG Document 30-1 Filed 04/28/21 Page 5 of 31 PageID: 711




  the United States for whom it has secured a visa, as these employees are paid a fraction of what

  American technology workers demand.

          18.     The majority of Cognizant’s United States workforce is comprised of Indian

  citizens.

          19.     To work in the United States, Indian citizens require work visas issued by the

  federal government. Cognizant applies for and secures three types of visas for its foreign

  workforce: H-1B, L-1, and B-1 visas.

          20.     H-1B visas. H-1B visas are intended to bring foreign workers to the United States

  to perform services in specialty occupations when there are insufficient workers in the U.S. to

  perform a specific job. See 8 C.F.R. § 214.2(h)(1)(ii)(B); 8 C.F.R. § 214(i)(1). As part of each H-

  1B visa application, the petitioner must establish that an actual job at a specific location is available

  for the person for whom the company seeks the visa. See 20 C.F.R. § 655.730(c)(4) (discussing

  required content of Labor Condition Applications that accompany visa petitions). H-1B visa

  petitions cannot be filed for speculative or future work. See PM-602-0157 at 4, U.S. CITIZENSHIP

  AND IMMIGRATION SERVICES (Feb. 22, 2018), https://bit.ly/2JoOxLn (“When a beneficiary will be

  placed at one or more third-party worksites, the petitioner must demonstrate that it has specific

  and non-speculative qualifying assignments in a specialty occupation for the beneficiary for the

  entire time requested on the petition.”).

          21.     In applying for an H-1B visa, Cognizant must submit a Labor Condition

  Application (“LCA”) in which it attests that: (a) the job for which a visa is sought actually exists

  and (b) that Cognizant will pay the visa holder a “prevailing wage” (i.e., at least as much as

  Cognizant pays American workers for the same work in the same geography). See id.; 20 C.F.R.

  § 655.731(a).




                                                     5
Case 3:17-cv-06317-PGS-LHG Document 30-1 Filed 04/28/21 Page 6 of 31 PageID: 712




         22.     In addition to LCAs, the federal government will review other evidence submitted

  with the visa application to demonstrate that a job actually exists for the intended visa recipient,

  including letters setting forth job duties, qualifications, salary, supervisor, etc. of the H-1B worker.

  See Memorandum HQ70/6.2.8 AD 10-24 at 8, 16, U.S. CITIZENSHIP AND IMMIGRATION SERVICES

  (Jan. 8, 2010) (Ex. 1). Cognizant submits such letters to the federal government, which are signed

  by purported managers of the visa beneficiaries, and refers to them as “invitation letters” or

  “manager letters.” See Ex. 2 (compilation of Cognizant H-1B invitation letters).

         23.     The United States government issues only 65,000 H-1B visas each year. (An

  additional 20,000 H-1B visas are reserved for individuals with graduate degrees from American

  universities.) The government awards H-1B visas through a lottery process, which is extremely

  competitive. Companies can begin applying for H-1B visas on April 1 of a calendar year, and the

  government closes the application process once the H-1B cap is met. The cap is generally met

  within the first five business days. For example, in 2019, the H-1B filing period opened on April

  1, and the United States Citizenship and Immigration Services (“USCIS”) announced on April 5

  that it had received sufficient H-1B visa petitions to reach the 65,000 cap. In total, 190,098 H-1B

  visa petitions were received by USCIS during the 2019 filing period, and 65,000 H-1B visas were

  then awarded through a lottery.

         24.     H-1B visas are awarded by the government in October. Thus, it takes six months

  from the date on which an H-1B visa application is submitted to the government for its approval.

  The delay obtaining an H-1B visa need can far exceed this six month application-to-approval time

  frame considering that USCIS only accepts H-1B applications for a short window in April of each

  year. Thus, H-1B needs that arises in May (or later) of a given year will have to wait roughly 1.5

  years (until two Octobers hence) even to have a chance for an H-1B visa through the lottery




                                                     6
Case 3:17-cv-06317-PGS-LHG Document 30-1 Filed 04/28/21 Page 7 of 31 PageID: 713




  process.

          25.      H-1B visa holders may work in the United States for a maximum initial stay of

  three years, followed by another three year extension, and then on a year-to-year basis for those

  visa holders seeking permanent U.S. residency. H-1B visa petitions are submitted under penalty

  of perjury and cost $6,460 per application.1

          26.      L-1 visas. L-1 visas are intended for a substantially narrower range of work and

  workers than H-1B visas. There are two types of L-1 visas: L-1A and L-1B visas. L-1A visas are

  only available for management-level employees – i.e., those that principally supervise and control

  the work of other personnel, including the hiring, firing, and/or promotion of subordinate

  employees, or “if no other employee is directly supervised, [he or she must] function at a senior

  level within the organization hierarchy or with respect to the function managed.” See 8 C.F.R. §

  214.2(l)(1)(ii)(B). L-1B visas, on the other hand, are reserved for subject matter experts – i.e.,

  employees with “an advanced level of knowledge or expertise in the organization’s processes or

  procedures.” See 8 C.F.R. § 214.2(l)(1)(ii)(D). The L-1B petitioner “has . . . [the] burden of

  demonstrating by a preponderance of the evidence that the beneficiary’s knowledge or expertise

  is special or advanced, [] that the beneficiary’s position requires such knowledge[, and] that

  qualities of [the company’s] own processes or products require this employee to have knowledge

  beyond what is common in the industry.” File No. [REDACTED] at 8-9, U.S. CITIZENSHIP AND

  IMMIGRATION SERVICES (Oct. 14, 2014), https://bit.ly/3p19MCl.

          27.      As with H-1B visas, an L-1 visa applicant is required to provide detailed

  documentation in support of the application. And as with its H-1B applications, Cognizant


  1
    See H and L Filing Fees for Form I-129, Petition for a Nonimmigrant Worker, U.S. CITIZENSHIP AND IMMIGRATION
  SERVICES (last accessed Jan. 27, 2021), available at https://bit.ly/3qp3qhg (listing $460 filing fee, $1,500 American
  Competitiveness and Workforce Improvement Act fee, $500 Fraud Prevention and Detection fee, and $4,000 fee
  pursuant to Pub. L. 114-113).


                                                           7
Case 3:17-cv-06317-PGS-LHG Document 30-1 Filed 04/28/21 Page 8 of 31 PageID: 714




  supports L-1 visa applications with invitation letters describing jobs that L-1 visa recipients will

  fill. See Ex. 3 (compilation of Cognizant L-1 invitation letters).

          28.      Given the limited scope of work for which an L-1 visa can be awarded, the

  government has no cap on the number of L-1 visas it issues each year. L-1 visas also do not have

  a prevailing wage requirement like H-1B visas. L-1 visa holders may work in the United Sates for

  a maximum initial stay of three years, which may be extended once (for L-1B visas) or twice (for

  L-1A visas) in increments of two years. L-1 petitions are also submitted under penalty of perjury

  and cost $5,460 per application ($1,000 less than an H-1B visa application).2

          29.      B-1 visas. The B-1 visa is a short-term visitor visa that allows a foreign national to

  temporarily enter the United States for limited business purposes, such as attending a business

  meeting or conference, negotiating a contract, or participating in short-term training. B-1 visa

  holders may not perform skilled or unskilled labor while in the United States. See 8 U.S.C. §

  1101(a)(15)(B); 9 Dep’t of State, Foreign Affairs Manual § 402.2-5(A) (May 13, 2019). As such,

  B-1 visa holders are prohibited from performing any billable client work for their employer while

  in the U.S.

          30.      A B-1 visa applicant may be required to provide detailed documentation in support

  of the application, such as evidence of his or her employment with the petitioner and the purpose

  of the business trip. As with its H-1B and L-1 visa applications, Mr. Franchitti understands that

  Cognizant supports its B-1 applications with invitation letters describing the business purpose of

  the B-1 employee’s visit to the U.S.




  2
   See H and L Filing Fees for Form I-129, Petition for a Nonimmigrant Worker, U.S. CITIZENSHIP AND IMMIGRATION
  SERVICES (last accessed Jan. 27, 2021), available at https://bit.ly/3qp3qhg (listing $460 filing fee, $500 Fraud
  Prevention and Detection fee, and $4,500 fee pursuant to Pub. L. 114-113).



                                                         8
Case 3:17-cv-06317-PGS-LHG Document 30-1 Filed 04/28/21 Page 9 of 31 PageID: 715




             31.      B-1 visas cost $160 per application ($6,300 less than H-1B applications), and can

  be applied for and obtained year-round.3

  B.        Relator Jean-Claude Franchitti

             32.      Relator Jean-Claude Franchitti was hired by Cognizant in April 2007. He worked

  as a Director for Cognizant’s Advanced Solution Group, Cloud Convergence Group, and Global

  Technology Office (“GTO”) business units. Mr. Franchitti was promoted to Assistant Vice

  President in 2011. He worked out of Cognizant’s global headquarters located at 500 Frank W.

  Burr Boulevard in Teaneck, New Jersey and also worked remotely from his home office in New

  York.

             33.      As an Assistant Vice President, Mr. Franchitti served as a key member of

  Cognizant’s management team and oversaw more than 250 employees throughout the years. Mr.

  Franchitti last reported to Raj Bala, Chief Technology Officer and Senior Vice President of GTO,

  and Mark Livingston, Executive Vice President and Head of Cognizant’s Business Consulting

  group.

  C.         Cognizant’s Fraudulent Scheme

             34.      Cognizant’s business model is predicated on being able to use cheap foreign labor

  to staff client needs in the United States. Its ability to source labor with U.S. visas is core to its

  business, and Cognizant recognizes that any “increased regulation, policy changes or

  administrative burdens of immigration, work visas or outsourcing” could reduce its profitability.4

             35.      The United States visa system, though, is not designed to enable large-scale reliance

  on visa workers, much less visa workers who will accept a fraction of the pay demanded by



  3
   See Fee for Visa Services, UNITED STATES DEPARTMENT OF STATE – BUREAU OF CONSULAR AFFAIRS (last accessed
  Jan. 27, 2021), available at https://bit.ly/3o71eZf.
  4
      See Annual Report 2019 at 9, COGNIZANT (last accessed Jan. 27, 2021), available at https://bit.ly/3cegxgq.


                                                             9
Case 3:17-cv-06317-PGS-LHG Document 30-1 Filed 04/28/21 Page 10 of 31 PageID: 716




  Americans. For starters, only H-1B visas are generally available for the type of work Cognizant

  needs to service clients in the U.S. – i.e., nuts-and-bolts, day-to-day IT project work for which

  clients pay Cognizant. But H-1B visas are in limited supply, are difficult to secure given the

  competitive lottery process by which they are awarded, and have prevailing wage requirements

  that far exceed what Cognizant pays its foreign employees for whom it seeks visas.

         36.     In addition, it takes a long time to secure visas – not just H-1B visas (which take

  between 6 months and 1.5 years to receive after a visa need first arises), but also L-1 and B-1 visas.

  Cognizant thus has to take the time to prepare paperwork, collect documentary evidence (such as

  invitation letters), and wait for government review of the paperwork before learning the fate of

  individual visa applications. And visa approval is always uncertain. Sometimes the government

  will ask for additional supporting documentation (referred to as Requests for Evidence or “RFEs”)

  before making a visa decision, and the government could always deny a visa application. And H-

  1B visa applications, of course, must go through the competitive lottery process, such that

  Cognizant can only expect to receive a fraction of the H-1B visas for which it applies.

         37.     In servicing clients in the U.S., Cognizant does not have the luxury of time or

  uncertainty because as soon as it secures a client’s business, Cognizant must have staff available

  to fulfill the client’s service needs. Otherwise, Cognizant risks losing the business altogether.

         38.     Given these pressures, Cognizant has elected to engage in a vast visa fraud scheme

  to create a cheap foreign workforce to whom visas have been issued by the U.S. government when

  the purported jobs or work against which the visas were issued do not in fact exist. As a result of

  this scheme, Cognizant’s visa holders are free to travel to the U.S. to perform future work when it

  becomes available, relieving Cognizant of the burden of having to hire or staff its client’s project

  with more expensive Americans.




                                                   10
Case 3:17-cv-06317-PGS-LHG Document 30-1 Filed 04/28/21 Page 11 of 31 PageID: 717




         39.     The fraudulent scheme was structured by “higher ups” at Cognizant to deceive. In

  an October 9, 2011 email announcing the scheme to onsite managers (including Mr. Franchitti),

  Vijayalakshmi Vema, a member of GTO’s Corporate Offshore team, asked that the managers assist

  in “initiat[ing] [] visa petitions for travel to US” of employees located “offshore” by providing the

  onsite managers’ contact information to be included in visa forms. See Email from V. Vema to

  J.C. Franchitti (Oct. 9, 2011) (Ex. 4). Onsite manager contact information was needed because

  Cognizant would routinely apply for visas for future, prospective work – not any existing work –

  and a U.S. manager needed to cover for the company if a federal officer were ever to inquire as to

  the legitimacy of the visa, as follows:

         Since many a times, the visa petition is filed proactively (without know-how of
         the project that the associate might travel for in the future), we needed a point of
         contact from GTO US who is permanently or semi-permanently located in the
         US. It seems that in 1 in 100 or 200 cases, the officer evaluating the petition is
         within his rights to call up the onsite manager and confirm whether he is aware that
         the specific associate has filed a petition.
                                                  ...

         After speaking extensively with [Global Immigration Team] higher ups, they
         recommend that it is a normal practice that somebody from the vertical/horizontal
         offers to support this. Kindly confirm and let me know your full residential address.

  Id. (emphasis added).

         40.     Cognizant refers internally to foreign workers who have been issued a visa without

  any work available in the U.S. as being “travel ready” – i.e., available to travel to the U.S. on a

  moment’s notice to perform work when it becomes available in the future. See, e.g., Excerpt from

  H1B Cap 2015 – Center of Excellence (“COE”) Quota Analysis (Ex. 5) (identifying 72 “Travel

  Ready Associates” in GTO in 2013); Email from V. Vema to CoE Leadership & GTO Leads (Feb.

  17, 2012) (Ex. 6) (identifying 15 “Travel ready . . . associates in GTO” who had never traveled to

  the U.S. and providing a timeline of the aging of their visas); Excerpt from Travel Ready Report



                                                   11
Case 3:17-cv-06317-PGS-LHG Document 30-1 Filed 04/28/21 Page 12 of 31 PageID: 718




  (Sept. 1, 2015) (Ex. 7) (listing 18 “travel ready” H-1B associates and 20 travel-ready L-1 associates

  whose work permits were filed in 2013, 2014, and 2015); Email from J.C. Franchitti to P. Ershler

  (Oct. 11, 2012) (Ex. 8) (identifying offshore employee who is “travel ready and can take up short

  term – midterm onsite engagements” and noting that another position “is being filled by the

  Offshore LM team with a travel ready resource”); Emails from P. Ershler to S. Pisipati, et al. (Nov.

  1, 2013) (Ex. 9) (proposing three architects who “[a]ll are Off-shore, and all are travel ready” for

  onsite positions and noting they “all have valid visa’s [sic] and can travel as soon as we have an

  allocation for them”); Email from S. Devanathan to J.C. Franchitti, et al. (Oct. 17, 2013) (Ex. 10)

  (attaching profiles of four L-1 visa holders who are “travel ready at offshore” and available for

  onsite role).

          41.     Cognizant executives made clear to Mr. Franchitti that he was required to help

  ensure that Cognizant’s foreign employees secured visas for future U.S. work:

                  As discussed, it would be beneficial for you (JC, Phil) to address the team
                  to explain the strategy regarding visa-readiness for potential US
                  opportunities. The message to the team has been that the idea is to get
                  associates visa-ready, so if a suitable opportunity arises in the US we can
                  move quickly.

  Email from P. Saint to J.C. Franchitti, et al. (May 21, 2013) (Ex. 11).

          42.     While Mr. Franchitti oversaw a team of around 30 employees in the U.S. who were

   part of Cognizant’s Global Technology Office (“GTO”), Cognizant often maintained more than

   50 “travel ready” GTO associates offshore available to staff U.S. positions. See GTO – Travel

   ready – Unutilized PowerPoint at 2-3 (Mar. 24, 2015) (Ex. 12) (noting “51 associates based at

   offshore have visas to travel to US” as part of “GTO’s Immigration readiness” and that “67% of

   [Cognizant’s] travel ready associates have NEVER TRAVELLED”); Excerpt from H1B Cap

   2015 – Center of Excellence (“CoE”) Quota Analysis (Ex. 5) (listing 72 “Travel Ready

   Associates” in GTO in 2013).


                                                   12
Case 3:17-cv-06317-PGS-LHG Document 30-1 Filed 04/28/21 Page 13 of 31 PageID: 719




         43.     Mr. Franchitti was also instructed that actual jobs or work need not be available to

   secure visas, as Cognizant’s Immigration group simply wanted to ensure that visa paperwork was

   processed to allow employees to be available to travel for future work:

         Per our conversation with [Cognizant’s] Immigration [group] last week, they told
         us we did not have to identify a project for each person to get a visa that would be
         good for 3 years. We are not assigning anyone to any project at this time. We are
         just processing the paperwork, and obtaining the visas so that team members are
         travel ready ASAP.

  Email from P. Ershler to G. Humphreys, et al. (Apr. 17, 2013) (Ex. 13); see also Email from P.

  Ershler to S. Chakraborty, et al. (May 6, 2016) (Ex. 14) (instructing transfer to his team to “[p]lease

  start working on getting yourself travel ready to come to the US. While I don’t have any specific

  openings for you at this time, we are constantly being asked for Manager Level architects . . . [and]

  we can find an opportunity for you when you are ready to travel”).

         44.     Cognizant’s scheme involves three types of fraud: (i) falsification of jobs and work

  for which visas are sought; (ii) applying for L-1 and B-1 visas for work for which an H-1B visa is

  required (thereby reducing the amount paid to the federal government in visa application filing

  fees); and (iii) failing to pay H-1B visa recipients required salaries (thereby saving on employee

  costs and reducing federal taxes paid).

         i.    Falsification of Jobs and Work

         45.     Cognizant falsifies jobs (and work) for which visas are sought. Fake jobs and job

  duties are identified in visa applications, including in invitation letters submitted to the government

  as evidence that the jobs for which visas are sought actually exist in the U.S. This practice occurs

  throughout the organization, and executives within various business units are asked by Cognizant

  to sign invitation letters identifying jobs that do not exist, per the “proactive” process Cognizant

  announced in 2011.




                                                    13
Case 3:17-cv-06317-PGS-LHG Document 30-1 Filed 04/28/21 Page 14 of 31 PageID: 720




         46.     Mr. Franchitti was one of a number of executives directed to sign fraudulent

  invitation letters. The invitation letters are generally replete with false representations concerning

  the work visa recipients would be performing in the U.S. Exhibits 2 and 3, incorporated herein by

  reference, are examples of invitation letters Mr. Franchitti signed for employees who –

  notwithstanding representations in the letters – Mr. Franchitti did not know and who never reported

  to him onsite. In all, Mr. Franchitti signed hundreds of such letters during his tenure with the

  company.

         47.     The invitation letters are pure fiction. Take, for example, a November 13, 2013

  letter Mr. Franchitti was required to sign in support of an L-1B visa application for Pradeep Kumar

  Reddy Atmakur, an employee who he did not know and never met. See Ex. 3 at 16-17. The letter

  falsely claimed that, “[w]hile in the U.S., Mr. Atmakur will report to me, Jean-Claude Franchitti,

  his immediate supervisor.” Id. at 16. L-1B visas are difficult to secure, as they are only available

  to subject matter experts who have specialized knowledge that is “distinguished, noteworthy, or

  uncommon.”5 Accordingly, Cognizant had Mr. Franchitti falsely attest to Mr. Atmakur’s expertise

  on a project of which Mr. Franchitti was completely unaware, as follows:

         As Assistant VP-Consulting, I have firsthand knowledge of the Cognizant project
         which Mr. Atmakur will be assigned to in the U.S. and attest that only an individual
         who has acquired advanced specialized knowledge through a combination of
         Cognizant overseas on-the-job and Cognizant Academy classroom training of
         Cognizant’s proprietary methodologies can processes, Cognizant’s GTO, and
         Cognizant’s vertical and horizontal concepts, would be able to perform the job
         duties for this project.

  Ex. 3 at 16.

         48.     Similarly, Mr. Franchitti was directed to sign a January 14, 2015 invitation letter in

  support of an H-1B visa application for Sakthivel Murugasamy, falsely claiming that Mr.


  5
     See File No. [REDACTED] at 6-7, U.S. CITIZENSHIP      AND   IMMIGRATION SERVICES (June 19, 2014)
  https://tinyurl.com/y26eogt9.


                                                   14
Case 3:17-cv-06317-PGS-LHG Document 30-1 Filed 04/28/21 Page 15 of 31 PageID: 721




  Murugasamy would report directly to Mr. Franchitti and perform a job that Mr. Franchitti did not

  know existed. See Ex. 2 at 1-2.

         49.     Mr. Franchitti and other executives complained about the fraudulent nature of

  Cognizant’s invitation letters, including Aaron De Los Reyes (Senior Director in Cognizant’s

  Oracle Practice), Allen Saheen (Head of Cognizant’s Enterprise Application Services), and Joseph

  Tobolski (who took over Mr. Franchitti’s letter signing responsibilities after he complained to

  Cognizant about this fraudulent practice). Cognizant dismissed these complaints and, in the case

  of Mr. Franchitti, simply transitioned the letter signing responsibilities away from him.

         50.     Specifically, in 2014 and 2015, Mr. Franchitti repeatedly raised concerns with his

  manager, Raj Bala, regarding Cognizant’s fraudulent invitation letter scheme, complaining that

  job-related representations in the letters were false. In response, Cognizant ultimately transferred

  the invitation letter signing responsibility to Joseph Tobolski who oversaw the Global Technology

  Incubation (“GTI”) team at Cognizant. Cognizant instructed that Mr. Tobolski sign invitation

  letters not only for GTI, but also for Global Technology Consulting (“GTC”) – the group managed

  by Mr. Franchitti. Mr. Franchitti complained that it was inappropriate for Mr. Tobolski to sign

  letters concerning employees who worked offshore in the GTC group, as these individuals would

  never report to Mr. Tobolski:

         The GTC and GTI letters should be handled as part of two different threads. There
         are a[t] least two good reasons to handle things this way: (a) the letters make a
         representation to US immigration officials as to the actual onsite manager for
         resources who are being granted H1B visas. (b) in general, non-GTI resources [i.e.,
         GTC workers] are not managed by Joe at onsite.

                                                  …

         I do not see the point you are trying to make when you state that “this activity is
         more of an administrative work” and “Joe has joined us for a senior position and he
         has also agreed to sign the letters”. Who signs the letters is irrelevant here, the
         question is who should sign them given our current business context and to make
         proper representation to immigration officials.


                                                  15
Case 3:17-cv-06317-PGS-LHG Document 30-1 Filed 04/28/21 Page 16 of 31 PageID: 722




  See Email from J.C. Franchitti to V. Vema, et al. (Feb. 27, 2015) (Ex. 15) (emphasis added).

          51.     Mr. Tobolski subsequently complained to Mr. Franchitti regarding the fraudulent

  nature of the invitation letters, as he too was required to sign invitation letters and approve visas

  for employees for whom there was no work currently available in the U.S. For example, in January

  2015, Mr. Tobolski was asked to approve an L-1A blanket submission request for offshore

  employee Viswanathan Iyer. See Email from V. Iyer to V. Ramasubramanian & J. Tobolski (Jan.

  12, 2015) (Ex. 16). When Mr. Tobolski pushed back on the request, he was told that Mr. Iyer’s

  visa was being processed for future work and that no U.S. position was currently available for the

  associate:

          Hi Joe, As part of GTO travel-readiness, I’d initiated my “L1-A Blanket Visa for
          Self & Dependents” processing. This requires an internal US Project ID (in the
          absence of a client assigned project). The Peoplesoft project ID used by GTO
          associates is “1000006471 GTO Corporate US”, which is why this has come to
          your queue. For this year, this could be the first such request raised. Please note
          that my actual cost of travel (or that of my dependents, if at all they travel) will
          NOT go against this project. When I raise a travel request, it will be against a client
          specific project id.
                                                   …

          The stamping cost will be borne by the “1000105868 GTO BT Consulting APAC”
          project. The US project is required since there is no US client centric project
          mapped for the GTO associate.

  Emails from V. Iyer to J. Tobolski & V. Ramasubramanian (Jan. 13, 2015) (Ex. 16). This type of

  request was referred to as “a normal part of the visa process” which “JC [Franchitti] used to get”

  before the visa responsibility was transferred to Mr. Tobolski. Email from V. Ramasubramanian

  to J. Tobolski, et al. (Jan. 16, 2015) (Ex. 16).

          ii.     Applying for L-1 and B-1 Visas in Lieu of H-1B Visas

          52.     H-1B visa applications ($6,460) are substantially more expensive than L-1

  applications ($5,460) and B-1 applications ($160), and H-1B visa applications are subject to the




                                                     16
Case 3:17-cv-06317-PGS-LHG Document 30-1 Filed 04/28/21 Page 17 of 31 PageID: 723




  time consuming, highly competitive, and highly uncertain lottery process. Accordingly, as part of

  its “travel ready” visa process and to reduce visa application fees, Cognizant fraudulently seeks L-

  1 and B-1 visas for employees who ultimately perform work for which H-1B visas are required.

         53.     Specifically, Cognizant applies for L-1 visas simply to have foreign employees

  “travel ready” to perform H-1B work. L-1 visas are exceedingly limited in scope, particularly

  compared to the scope of work allowed under H-1B visas. L-1A visas, for example, require that

  an actual job exist in which a prospective visa recipient primarily supervises and controls the work

  of others, as compared to completing technical client project work.              See 8 C.F.R. §

  214.2(l)(1)(ii)(B). L-1B visas are only available to individuals with highly specialized, uncommon

  knowledge within Cognizant, and the position for which the visa is sought must require such

  knowledge. See 8 C.F.R. § 214.2(l)(1)(ii)(D). These narrow visa categories, however, do not deter

  Cognizant from “proactively” seeking L-1 visas for employees who, after visa issuance, travel to

  the U.S. perform H-1B work once a job materializes.

         54.     For example, in L-1 invitation letters, Cognizant simply fabricates roles and

  responsibilities of employees, claiming that the fake jobs are either managerial or specialized in

  nature. Sometimes the exact same position – e.g., Principal Architect – will be described as

  managerial and thus appropriate for an L-1A visa in one application, and specialized and thus

  appropriate for an L-1B visa in another application. See Ex. 3 at 3-4 (September 22, 2014 L-1A

  invitation letter for Krishna Hebbar); id. at 10-13 (February 15, 2016 L-1B invitation letter for

  Nageswara Rao Ravuri). Other times the fake jobs (and job duties) are vaguely defined to fit the

  management and specialty requirements of L-1 visa holders – e.g., “Manager” (L-1A letter) and

  “Technology Specialist” (L-1B letter). See id. at 14-15 (January 15, 2014 L-1A invitation letter

  for Parthasarathi Jinka); id. at 16-17 (November 13, 2013 L-1B invitation letter for Pradeep Kumar




                                                  17
Case 3:17-cv-06317-PGS-LHG Document 30-1 Filed 04/28/21 Page 18 of 31 PageID: 724




  Reddy Atmakur). L-1 invitation letters signed by Mr. Franchitti often conclude with a blanket

  form attestation that had no basis in fact, as follows:

          L-1A Letter: “In sum, I attest that Mr. Madhusudan Hanumantha Rao’s role as
          Senior Manager-Consulting will be managerial, and is crucial to ensuring the
          continued success and leadership of our company.”

          L-1B Letter: “In sum, I attest that Mr. Mohan R’s role as Senior System Analyst is
          specialized knowledge role, and is crucial to ensuring the continued success of our
          company.”

  See id. at 6, 7.

          55.        Once L-1 visas are issued against Cognizant’s fraudulent visa applications, L-1

  visa holders then wait for work to materialize in the U.S. Once an open position is identified, L-1

  visa holders then travel to the country to perform work for which H-1B visas are required, not L-

  1 visas. For example, Cognizant secured an L-1A visa for Sathish Kumar Muthukaruppan. Mr.

  Muthukaruppan reported to Mr. Franchitti. While reporting to Mr. Franchitti, Mr. Muthukaruppan

  worked as a Lead Enterprise Architect and as one of 5 employees working full-time onsite at World

  Bank Group (the client) performing project work; that is, he was performing technical work to

  service the client. Cognizant routinely seeks H-1B visas for such architect roles, as the jobs entail

  client service fulfillment. See, e.g., Ex. 27 (H-1B invitation letter for Director and Chief Architect

  who “will work as the lead from Cognizant’s Life Sciences Enterprise Architecture Practice”); Ex.

  28 (H-1B invitation letter for Enterprise Architecture Tools Practice Lead); Ex. 29 (H-1B

  invitation letter for Principal Architect in Cognizant’s Enterprise Architecture Practice); Ex. 30

  (H-1B invitation letter for Enterprise Architect). Mr. Muthukaruppan’s position was not

  appropriate for an L-1A visa, which Cognizant apparently knew, as it falsified Mr.

  Muthukaruppan’s job and duties in an invitation letter it directed Mr. Franchitti to sign to secure

  an extension for Mr. Muthukaruppan’s L-1A visa. See Ex. 17 (May 22, 2015 L-1A invitation




                                                    18
Case 3:17-cv-06317-PGS-LHG Document 30-1 Filed 04/28/21 Page 19 of 31 PageID: 725




  letter). Specifically, contrary to the statements made in the invitation letter, Mr. Muthukaruppan

  did not manage 45 consultants, did not manage any Service Oriented Architecture consulting

  practice (no such practice existed), and worked as a “Lead Enterprise Architect” as opposed to

  filling a “Director – Consulting” role. See id.

         56.     As part of its “travel ready” initiative, Cognizant has also sought and received B-1

  visas to enable foreign employees to travel to the U.S. to perform work for which H-1B visas are

  required. B-1 visas are only available for non-billable, short-term business activities such as

  attending a conference/training or negotiating a contract; they are not available to perform billable

  client work. Nonetheless, once Cognizant secures B-1 visas for employees, it has them travel to

  the U.S. to perform paid client work that requires an H-1B visa.

         57.     For example, as discussed above, Cognizant routinely seeks H-1B visas for

  enterprise architect positions. See ¶ 55, supra; Exs. 27-30. When H-1B visa holders are not

  available to fill these jobs, it opens the roles up to B-1 visa holders so that they can travel to the

  U.S. and perform architecture work. See, e.g., Email from S. Nandakumar to V. Ramasubramanian

  (Feb. 11, 2011) (Ex. 18) (noting for 3-4 month enterprise architect role “at D&B US[,] . . . [i]f the

  person only have [sic] business visa we can work with D&B on a model for the person to work in

  US for initial weeks and continue the work from offshore for the remaining period.”); Email from

  K. Jayarajan to J.C. Franchitti, et al. (Oct. 11, 2012) (Ex. 19) (seeking to staff “an immediate

  position at NJ starting tomorrow” for an enterprise architect role and advising that for the position

  “[w]e can also look at folks having B1 (Not preferred) coming over here for duration of 8 weeks

  if that is the only option available”); Email from A. Sengupta to N. Keerampilly, et al. (June 27,

  2014) (Ex. 20) (summarizing client call and specifying “Account is OK to have someone from

  offshore [for enterprise architect consulting role]. Someone from B1 might also work.”).




                                                    19
Case 3:17-cv-06317-PGS-LHG Document 30-1 Filed 04/28/21 Page 20 of 31 PageID: 726




         iii.    Underpayment of H-1B Visa Workers

         58.     In order to obtain an H-1B visa, Cognizant must certify to the government that,

  once an H-1B visa holder is in the United States, Cognizant will pay the employee at least as much

  as it pays Americans performing the same work in the same geography. See 20 C.F.R. §

  655.731(a). But Cognizant’s wage certifications – made under penalty of perjury – are false and

  fraudulent. It has no intention of paying H-1B visa workers as much as Americans, as H-1B visa

  workers are willing to work for much less than their American counterparts. In fact, Cognizant’s

  H-1B visa workers are paid substantially less (approximately 20% to 30% less) than employees

  who do not require visas and perform the same work.

         59.     Cognizant underpays its H-1B visa workers to cut costs, increase its margins on

  client projects, and to make visa workers more appealing to clients as a low-cost option for staffing.

  See, e.g., Email from S. Devanathan to J. Gangadharan, et al. (June 26, 2014) (Ex. 21) (explaining,

  where client’s rate was too low, that the Cognizant employee should “look at placing someone

  available from offshore who would be travel ready and feasible for the rate”).

         60.     For example, in the fall of 2014, Cognizant provided its client World Bank Group

  with a project proposal that was designed to provide a “flex” model where visa workers would

  travel to the U.S. on-demand to support surges in the number of Enterprise Architecture projects

  at World Bank. In that case, Cognizant used a fixed-fee, multi-tier billing model that was

  appealing to World Bank because of the lower costs associated with the use of visa workers.

  Cognizant, in turn, was able to make more profit by paying its H-1B visa workers less than their

  peers who did not require visas. Under this model, Cognizant was required to consistently staff

  the new project openings with lower-cost H-1B visa workers, as local, visa-independent resources’




                                                   20
Case 3:17-cv-06317-PGS-LHG Document 30-1 Filed 04/28/21 Page 21 of 31 PageID: 727




  salaries were considerably higher and did not comport with the fixed-fee model agreed to by World

  Bank.

          61.    During Mr. Franchitti’s tenure with Cognizant, a number of H-1B visa workers

  complained to him and other managers about Cognizant’s salary underpayment. For example, H1-

  B visa worker Rajesh Sisodia (Associate Director) complained to Mr. Franchitti that he was paid

  less than a lower-level colleague (a Senior Manager) who joined at onsite two years after him.

  After investigating his concerns, Cognizant confirmed that Mr. Sisodia’s salary was “significantly

  lower” than his peer group (including non-visa holders), and that his salary fell right at the 25th

  percentile for workers in the same practice and job level. See Email from K. Sinha to K. Javeri

  (May 17, 2016) & Email from K. Javeri to J.C. Franchitti, et al. (May 17, 2016) (Ex. 22). In

  addition, H-1B visa worker Debottam Roy complained that his salary was 15% lower than lesser

  experienced associates both within and outside of the GTO practice.            See Email from S.

  Muthukaruppan to J.C. Franchitti (Apr. 1, 2016) (Ex. 23). After pulling his salary information,

  Cognizant informed Mr. Franchitti that Mr. Roy’s salary fell below the 25th percentile of base

  salaries of employees in the GTO practice at the same job level, most of whom were visa-

  independent employees. See Email from K. Sinha to J.C. Franchitti, et al. (May 20, 2016) (Ex.

  23). While Mr. Franchitti raised the underpayment issue with Kushali Javeri, a member of

  Cognizant’s Human Resources department, Cognizant did not remedy its fraudulent practice.

          62.    Cognizant’s underpayment of H1-B visa workers is perpetuated by the company’s

  practice of securing visa extensions for these individuals to keep them in the United States as long

  as possible, often by transferring the workers to new client projects as they become available.

  D.      Harm to the Government from Cognizant’s Fraudulent Visa Practices




                                                  21
Case 3:17-cv-06317-PGS-LHG Document 30-1 Filed 04/28/21 Page 22 of 31 PageID: 728




         63.     The government has suffered three distinct types of harm from Cognizant’s

  fraudulent visa practices. First, Cognizant’s practice of creating “travel ready” visa holders by

  fraudulently obtaining visas has deprived the government of its interest in the fraudulently-

  obtained visas and its interest in controlling the distribution of such visas according to law. For

  example, by law, H-1B and L-1 visas may not be awarded for speculative or future work, and

  Cognizant’s fraudulent acquisition of these visas has deprived other foreign nationals the ability

  to legally work in the U.S.

         64.     Second, Cognizant has improperly applied for thousands of L-1 and B-1 visas in

  lieu of applying for H-1B visas to perform work for which H-1B visas are required. Each such

  fraudulent L-1 visa application deprives the government of $1,000 in filing fees, and each such

  fraudulent B-1 visa application deprives the government of $6,300 in filing fees. Thus, the

  government has lost significant visa application revenue as a result of this fraudulent practice.

         65.     Third, Cognizant’s underpayment of its H-1B visa workers has deprived the U.S.

  government of significant tax revenue. Specifically, by failing to pay its H-1B employees the

  required prevailing wage, Cognizant has reduced the amount of federal payroll tax it otherwise

  would have been required to pay the federal government. Having falsely misrepresented on visa

  applications that it would pay H-1B visa employees the required prevailing wage, Cognizant has

  successfully reduced its federal tax payments without any misrepresentation to or fraud on the

  Internal Revenue Service (“IRS”). That is, by paying H-1B visa holders less than the required

  prevailing wage, the IRS and tax laws, faithfully obeyed, simply required less of a contribution

  from Cognizant than would have been required had Cognizant paid H-1B visa holders what it told

  the federal government it would pay. The IRS requires an employer to contribute 7.65% of each

  U.S. employee’s salary in payroll taxes. By underpaying H1-B employees on the order of 20% to




                                                   22
Case 3:17-cv-06317-PGS-LHG Document 30-1 Filed 04/28/21 Page 23 of 31 PageID: 729




  30% of their salaries, the federal government’s tax receipts on that required 7.65% was lower by

  the very operation of the tax laws.

  E.      Materiality of Cognizant’s Visa Fraud.

          66.     Cognizant’s visa fraud is material in at least two ways.

          67.     First, Cognizant’s fraudulent scheme has been wildly successful. Between 2013

  and 2019, Cognizant was the largest H1-B visa recipient each year and received more than 115,000

  H-1B visas, visa extensions, and visa amendments over this period, surpassing the total of any

  other H-1B recipient by more than 50,000. See USCIS Approved H-1B Petitions Data Excerpt FY

  13-19 (Ex. 24). Cognizant has also received almost 4,800 new or continuing L-1 visas over the

  past six years, and is often the second-largest recipient of L-1 visas from the federal government

  annually. See USCIS Approved L-1 Petitions Data Excerpt FY 14-19 (Ex. 25). (Data on the

  number of B-1 visas Cognizant has received is not publicly available.) This widespread fraud on

  the part of Cognizant is consistent with Cognizant executives’ prior efforts to circumvent the law

  to benefit the company.6

          68.     Second, absent Cognizant’s false representations to the federal government,

  Cognizant’s visa applications would have been denied (discussed below) and Cognizant otherwise

  would have paid substantially more in visa application fees (in applying for H-1B visas in lieu of

  fraudulent L-1 and B-1 visas).

          69.     Cognizant’s Invention of Fictitious Jobs and Work to Support Visa

  Applications: Cognizant’s scheme to use false invitation letters (and representations) to petition

  for visas against fake jobs and work is critical to Cognizant’s receipt of visas, since the government



  6 See SEC Charges Cognizant and Two Former Executives With FCPA Violations, U.S. SECURITIES AND EXCHANGE

  COMMISSION (Feb. 15, 2019), https://www.sec.gov/news/press-release/2019-12; Release No. 42021, U.S. SECURITIES
  AND EXCHANGE COMMISSION (Feb. 15, 2019), https://www.sec.gov/litigation/admin/2019/34-85149.pdf.



                                                       23
Case 3:17-cv-06317-PGS-LHG Document 30-1 Filed 04/28/21 Page 24 of 31 PageID: 730




  consistently denies visa petitions for speculative or future jobs and work – i.e., when the petitioner

  fails to demonstrate actual employment for the beneficiary in the U.S. at the time of the visa filing.

  As reflected in decisions issued by the Administrative Appeals Office (“AAO”) of USCIS,

  petitions for speculative work that are supported by fraudulent invitation letters such as those

  utilized by Cognizant (or other fraudulent materials) will be denied. See, e.g., WAC 07 149 52522

  at   2,     4,     U.S.   CITIZENSHIP     AND     IMMIGRATION       SERVICES     (July    31,    2009),

  https://tinyurl.com/y63c6dtw (affirming denial of visa application where petitioner’s letter and

  supporting evidence was “insufficient to establish eligibility for the benefit sought” and “no bona

  fide position” existed for the beneficiary at the time of the visa filing); MATTER OF S-S-, INC.

  at 5, U.S. CITIZENSHIP AND IMMIGRATION SERVICES (Dec. 9, 2015), https://tinyurl.com/y5w4mhps

  (affirming denial of H-1B petition where the petitioner failed to establish that “the petition was

  filed for non-speculative work for the Beneficiary that existed as of the time of the petition’s filing”

  and there was “insufficient documentary evidence in the record corroborating the availability of

  work for the Beneficiary for the requested period of employment”); see also Chart of USCIS Non-

  Precedent Decisions at 1-9 (Ex. 26) (listing examples of USCIS’s denial of visa petitions for fake

  positions or speculative work).

            70.    Cognizant’s Application for L-1 Visas in Lieu of H-1B Visas: Cognizant’s

  misrepresentations to the government about the purported work an employee will perform once in

  the U.S. on an L-1 visa is material to its receipt of both L-1A and L-1B visas. This is because

  USCIS consistently denies L-1A visa petitions where the petitioner fails to establish that the

  beneficiary will perform managerial work in the U.S. See, e.g., In Re: 15276970 at 4-5, U.S.

  CITIZENSHIP      AND   IMMIGRATION SERVICES (Jan. 14, 2021), https://tinyurl.com/y6qkkqyy

  (upholding denial of L-1A petition where “Petitioner ha[d] not provided sufficient evidence




                                                    24
Case 3:17-cv-06317-PGS-LHG Document 30-1 Filed 04/28/21 Page 25 of 31 PageID: 731




  demonstrating that the Beneficiary will be employed in a managerial capacity” and documents

  indicated that the Beneficiary would be involved in operational tasks for the company in the U.S.);

  File No. [REDACTED] at 7-8, U.S. CITIZENSHIP AND IMMIGRATION SERVICES (Sept. 8, 2014),

  https://tinyurl.com/yxleuthl (dismissing appeal of denial of L-1A petition based on “the lack of

  specificity and the additional nonqualifying duties included in the beneficiary's resume [which]

  raise[d] questions as to the beneficiary's actual day-to-day responsibilities” and whether the

  beneficiary would be performing both managerial and non-managerial duties in the U.S.); File No.

  [REDACTED] at 6, U.S. CITIZENSHIP             AND     IMMIGRATION SERVICES (Aug. 28, 2015),

  https://tinyurl.com/yxkaxt27 (finding “the petitioner ha[d] not established that the beneficiary will

  be employed in a qualifying managerial or executive capacity” and denying L-1A petition where

  only “vague job responsibilities” were provided for the beneficiary, and “[t]he actual duties

  themselves [were needed to] reveal the true nature of the employment”).

         71.     Similarly, L-1B petitions that fail to satisfy the “specialized knowledge”

  requirement are also rejected by USCIS. See, e.g., In Re: 13856515 at 5-6, U.S. CITIZENSHIP AND

  IMMIGRATION SERVICES (Jan. 7, 2021), https://tinyurl.com/y5l4keoc (upholding denial of L-1B

  petition where “the Petitioner ha[d] not established that the Beneficiary's formal education and

  experience with the foreign entity resulted in knowledge that is either special or advanced”); File

  No. [REDACTED] at 8-9, U.S. CITIZENSHIP           AND IMMIGRATION       SERVICES (June 19, 2014)

  https://tinyurl.com/y26eogt9 (dismissing appeal of L-1B denial where “the petitioner ha[d] not . .

  . demonstrate[d] that [the beneficiary’s] knowledge [wa]s uncommon or advanced” and noting that

  “[c]laiming . . . the beneficiary ha[d] technical knowledge of complex equipment is not sufficient

  to establish that he possesses specialized knowledge”); File No. [REDACTED] at 11, U.S.

  CITIZENSHIP   AND   IMMIGRATION SERVICES (Mar. 25, 2013), https://tinyurl.com/y3werann




                                                   25
Case 3:17-cv-06317-PGS-LHG Document 30-1 Filed 04/28/21 Page 26 of 31 PageID: 732




  (dismissing appeal and denying L-1B petition where “[t]he evidence submitted fail[ed] to establish

  . . . that the beneficiary possesses specialized knowledge or that he has and will be employed in a

  specialized knowledge capacity with the petitioner in the United States”).

             72.     Cognizant’s Application for B-1 Visas in Lieu of H-1B Visas: Cognizant’s

  representations on its visa applications that employees for whom it seeks a B-1 visa will travel to

  the U.S. only for permissible business purposes and not to perform billable work are material. This

  is because had Cognizant truthfully disclosed B-1 employees’ anticipated work in the U.S. on their

  visa applications, the applications would be rejected, and the government would ban the

  individuals who had fraudulently obtained B-1 visas from entering the U.S., deeming these

  individuals “inadmissible.” See e.g., File No. [REDACTED] at 3, U.S. CITIZENSHIP                AND

  IMMIGRATION SERVICES (Apr. 3, 2013), https://tinyurl.com/yxas5s3r (individual found

  inadmissible when “the applicant used a business visa for purposes not specified by its terms”);

  Matter of O-M-R- at 2, U.S. CITIZENSHIP                   AND    IMMIGRATION SERVICES (Aug.9, 2017),

  https://tinyurl.com/y3tw2u6v (noting B-1 applicant “has been found inadmissible for fraud or

  misrepresentation, specifically for seeking admission to the United States in 2008 with a B-1

  nonimmigrant business visa and concealing the fact that he had been working and intended to

  continue working in the United States without authorization”); see also Chart of USCIS Non-

  Precedent Decisions at 18-19 (Ex. 26) (listing examples of USCIS’s denial or revocation of

  fraudulent B-1 visa petitions); Compl., Dkt. #1, United States of America v. Infosys Ltd., No. 4:13-

  cv-634 (E.D. Tex. Oct. 30, 2013)7; Settlement Agreement, Dkt. #2, United States of America v.

  Infosys Ltd., No. 4:13-cv-634 (E.D. Tex. Oct. 30, 2013).8



  7
      Available at https://www.ice.gov/doclib/news/releases/2013/131030plano2.pdf.
  8   Available at https://www.ice.gov/doclib/news/releases/2013/131030plano.pdf.



                                                          26
Case 3:17-cv-06317-PGS-LHG Document 30-1 Filed 04/28/21 Page 27 of 31 PageID: 733




          73.     Cognizant’s Misrepresentation of the Wages to be Paid to its H-1B Visa

  Workers: Cognizant has knowingly and repeatedly mispresented the salary to be paid to its H-

  1B visa workers in order to avoid having these visa applications rejected. Because USCIS

  consistently denies H-1B visa petitions that fail to list the proper wage rate for the recipient,

  Cognizant was well aware that its visa petitions would be denied had it disclosed its fraudulent

  underpayment on the visa applications. See e.g., MATTER OF G-H-P-, INC. at 12, U.S.

  CITIZENSHIP AND IMMIGRATION SERVICES (Oct. 31, 2018), https://tinyurl.com/yxsqjysv (denying

  H-1B petition and noting “the Petitioner was required to provide at the time of filing an LCA

  certified for the correct prevailing wage in order for it to be found to correspond to the petition.

  To permit otherwise may result in a petitioner paying a wage lower than that required by section

  212(n)(l)(A) of the Act, 8 U.S.C. § l 182(n)(l)(A)”); File No. [REDACTED] at 11, U.S.

  CITIZENSHIP    AND   IMMIGRATION SERVICES (May 26, 2015), https://tinyurl.com/y479m8ro

  (dismissing appeal of H-1B visa denial where proffered wage did not comply with the prevailing

  wage and the “attested salary . . . on the Form I-129 f[ell] well below that required by law for the

  position of Software Developer, Application”); see also Chart of USCIS Non-Precedent Decisions

  at 9-17 (Ex. 26) (listing examples of USCIS’s denial of H-1B visa petitions for failure to pay proper

  wage rate).

                                        CAUSES OF ACTION

                                              COUNT I
                                 (Violations of the False Claims Act)
                                          (31 U.S.C. § 3729)

          74.     Relator re-alleges and incorporates the foregoing paragraphs by reference as if fully

  set forth herein.




                                                   27
Case 3:17-cv-06317-PGS-LHG Document 30-1 Filed 04/28/21 Page 28 of 31 PageID: 734




         75.       Cognizant has knowingly presented, or caused to be presented, to employees of the

  United States, false and fraudulent claims for property or approval, in violation of 31 U.S.C. §

  3729(a)(1)(A). Cognizant has also knowingly made, used, or caused to be made or used, false

  records or statements material to a false or fraudulent claim, in violation of 31 U.S.C. §

  3729(a)(1)(B). Cognizant has further knowingly made, used, or caused to be made or used, a false

  record or statement material to an obligation to pay or transmit money or property to the

  Government, or knowingly concealed or knowingly and improperly avoided or decreased

  an obligation to pay or transmit money or property to the Government in violation of 31 U.S.C. §

  3729(a)(1)(G).

         76.       Cognizant, by and through its officers, agents, and employees authorized and

  ratified all the violations of the False Claims Act committed by its various officers, agents, and

  employees.

         77.       Cognizant’s conduct has deprived the government of its interest in tens of

  thousands of H-1B, L-1, and B-1 visas. The fraudulently obtained H-1B and L-1 visas should have

  rightfully been awarded to individuals seeking non-speculative work in the United States.

  Cognizant’s conduct has also deprived the government of significant visa application filing fees

  each time the company improperly applied for an L-1 or B-1 visa for a foreign employee who

  traveled to the U.S. to perform work for which an H-1B visa should have been sought (resulting

  in a loss of $1,000 or $6,300 to the government for each fraudulent L-1 and B-1 visa application,

  respectively). Cognizant’s fraudulent conduct has further deprived the government of substantial

  tax revenue because Cognizant consistently underpays its thousands of its H-1B visa workers

  utilized in the U.S. each year. Given Cognizant’s heavy reliance on H-1B visa workers in staffing

  U.S. positions, the lost tax revenue suffered by the government is considerable. Thus, the U.S.




                                                  28
Case 3:17-cv-06317-PGS-LHG Document 30-1 Filed 04/28/21 Page 29 of 31 PageID: 735




  government has suffered millions of dollars in lost visa application fees and tax revenue —

  damages which continue to accrue.

          78.       For each False Claims Act violation, Cognizant is subject to penalties of up to

  $10,000 (for false claims made before November 3, 2015) and up to $22,363 (for false claims

  made on or after November 3, 2015) for each improper act and three times the amount of damages

  sustained by the government. These civil penalties are mandatory. See 31 U.S.C. § 3729(a)(1)(G);

  S. Rep. No. 96-615 at 2 & n.4 (1980) (“The imposition of this forfeiture is automatic and

  mandatory for each claim which is found to be false. The United States is entitled to recover such

  forfeitures solely upon proof that false claims were made, without proof of any damages. . . . The

  Committee does not intend that the amount of forfeiture recovery be left to the discretion of the

  district court. Rather, for each false claim, a forfeiture shall be imposed.”).9

                                              PRAYER FOR RELIEF

           WHEREFORE, Relator prays that the Court enter judgment against Cognizant, and in

  favor of the United States and Relator as follows:

  1. A declaratory judgment that the practices complained of herein are unlawful and violate 31

      U.S.C. § 3729;

  2. Imposition of the maximum amount of civil penalties permitted for each of Cognizant’s False

      Claims Act violations;


  9
    See also S. Rep. No. 99-345 at 8 (1986) (“The imposition of this forfeiture is automatic and mandatory for each claim
  which is found to be false. The United States is entitled to recover such forfeitures solely upon proof that false claims
  were made, without proof of any damages.”); id. at 17 (“The Committee reaffirms the apparent belief of the act’s
  initial drafters that defrauding the Government is serious enough to warrant an automatic forfeiture rather than leaving
  fine determinations with district courts, possibly resulting in discretionary nominal payments.”); United States v.
  Miller, 645 F.2d 473, 475-76 & n.4 (5th Cir. 1982) (“the knowing submission of a false claim to the government is
  sufficient for the levying of the statutory forfeiture penalty” even where a complaint does not allege damages to the
  government).




                                                            29
Case 3:17-cv-06317-PGS-LHG Document 30-1 Filed 04/28/21 Page 30 of 31 PageID: 736




  3. Civil penalties in the amount of three times the actual damages suffered by the federal

     government as a result of Cognizant’s actions;

  4. A permanent injunction against Cognizant and its officers, agents, successors, employees,

     representatives, and any and all persons acting in concert with them, from engaging in unlawful

     policies, practices, customs, and usages set forth herein;

  5. Relator seeks a fair and reasonable amount of any award for his contribution to the

     Government’s investigation and recovery pursuant to 31 U.S.C. §§ 3730(b) and (d) of the False

     Claims Act, plus interest.

  6. Award all reasonable attorneys’ fees, expert witness fees, expenses, and costs of this action;

  7. Pre- and post-judgment interest; and

  8. Such other relief on behalf of the Relator and/or the United States of America as this Court

     deems just and appropriate.

                                          JURY DEMAND

         Plaintiffs hereby demand a trial by jury.


  Dated: January 27, 2021                                 /s/Jonathan Rudnick
                                                          Jonathan Rudnick, Esq.
                                                          The Law Office of Jonathan
                                                          Rudnick LLC
                                                          788 Shrewsbury Avenue, Suite 204
                                                          Tinton Falls, NJ 07724
                                                          (732) 842-2070
                                                          (732) 879-0213 (Fax)
                                                          jonr@ronrudlaw.com

                                                          Attorney for Relator


  OF COUNSEL:                                             Daniel A. Kotchen
                                                          Daniel L. Low
                                                          Matthew J. Henken
                                                          Lindsey M. Grunert



                                                     30
Case 3:17-cv-06317-PGS-LHG Document 30-1 Filed 04/28/21 Page 31 of 31 PageID: 737




                                            KOTCHEN & LOW LLP
                                            1745 Kalorama Road NW, Suite 101
                                            Washington, DC 20009
                                            (202) 471-1995
                                            (202) 280-1128 (Fax)
                                            dkotchen@kotchen.com
                                            dlow@kotchen.com
                                            mhenken@kotchen.com
                                            lgrunert@kotchen.com




                                       31
